Undergo flee, Justice.
In 1968 the appellant waived indictment and entered pleas of guilty to five accusations for the crimes of escape, burglary, and auto theft. He received sentences aggregating 12 years. This appeal is.from the denial of his petition for habeas corpus which asserts that he was denied effective assistance of counsel and that one accusation did not show the venue of the offense charged. Held:
1. The evidence supports the findings of the trial judge that the appellant, after having escaped twice, was brought back to Georgia from North Dakota. Thereafter he notified the district attorney that he desired to plead guilty to all charges against him. The district attorney prepared five accusations against him, two for escape, two for burglary, and one for *747automobile larceny. An attorney was appointed for him and, after conferring with his attorney, he waived -indictment and entered a plea of guilty to all of the offenses. Upon intercession of his counsel, the court ordered certain of the sentences to run concurrently. The appellant in his brief admits his appointed counsel was able and astute. There is no merit in the appellant’s complaint that he was denied effective assistance of counsel. Goodwin v. Smith, 226 Ga. 118 (172 SE2d 661).
Submitted September 15, 1970
Decided October 8, 1970.
Clyde David Blakey, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, William R. Childers, Jr., Assistant Attorneys General, for appellee.
2. The accusation complained of shows the venue of the crime by reference to the caption. There is no merit in this enumeration of error.

Judgment affirmed.


All the Justices concur.